SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

463
CA 16-01679
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


ARCHIE MCCORMICK, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

DERICKA THOMPSON, DEFENDANT,
AND BENNETT GOLDSTEIN, DEFENDANT-APPELLANT.


LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (JEFFREY C. SENDZIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NELSON S. TORRE, BUFFALO, FOR PLAINTIFF-RESPONDENT.

HILARY C. BANKER, BUFFALO, FOR DEFENDANT.


     Appeal from an amended order of the Supreme Court, Erie County
(Deborah A. Chimes, J.), entered June 16, 2016. The amended order
denied the motion of defendant Bennett Goldstein for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 21, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court